1
2
3                                                

4                                                

5                                                
6
7
8                              UNITED STATES DISTRICT COURT 
9                              CENTRAL DISTRICT OF CALIFORNIA 
10                                               
11
         MARCUS J. MEIGHAN,                         Case No. CV 17‐06667‐SJO (SHK) 
12
                                    Petitioner,     
13
                        v.                          ORDER ACCEPTING FINDINGS AND 
14                                                  RECOMMENDATION OF UNITED STATES 
         WARREN L. MONTGOMERY, Warden, 
15                                                  MAGISTRATE JUDGE 
                                    Respondent. 
16
      
17
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ 
18
     of Habeas Corpus, the records on file, and the Report and Recommendation 
19
     (“R&R”) of the United States Magistrate Judge.  Even after the Court granted an 
20
     extension of time to file any objections to the R&R, no objections were filed.  The 
21
     Court accepts the findings and recommendation of the Magistrate Judge.  
22
             IT IS THEREFORE ORDERED that Judgment be entered (1) denying the 
23
     Petition for a Writ of Habeas Corpus; and (2) dismissing this action with prejudice. 
24
      
25    
     Dated: March 7, 2019.                                                                   
26                                           HONORABLE S. JAMES OTERO 
27                                           United States District Judge 

28    
